Title: To John Adams from William Tudor, Sr., 30 November 1800
From: Tudor, William, Sr.
To: Adams, John



My dear Sir
Boston Nov. 30. 1800

I thank you for the Honour of your Letters of the 14. & 19. I hope no Reply that can give Consequence to the Author of the Book written by the Enemy, will be made. Your present Sovereign Station will most probably be holden. And whilst it continues, Acts of Infidelity & Treachery, ought not to make too deep Impressions. You are the Supreme Head of a Nation, in which Suspicion and Aspersion have an unbounded Range. You stand alone exposed to all the daring Ambition, Virulence, & Villainy of every Party. Hamilton’s Book filled with the Seeds of each, has shewn the Exposure of this Situation, and I firmly believe has convinced thousands of the Importance of Supporting a Man, who is compelled to front such Attacks.
The Confidence you enjoin shall be Strictly adhered to. Nothing that you either say or do but seems to fly on Eagle’s Wings from the St. Mary’s to the St. Croix.
In your Letter of the 19 You request me to be more explicit in the Intimations respecting a certain Gentleman. The Letter which contained them was so hastily written, that I have almost forgotten its Contents. All I know you shall have. In the Army E. was intimate with Col. B. has maintained a Correspondence with him untill the present Hour, & is undoubtedly strongly swayed by his Opinions, because he thinks highly of his Talents, and better of his Principles, & Motives, than he ought. He is opposed to a War with any Country. But if we must have one, he would prefer one against our Commercial Enemy: And this too he would make a Naval One. He has assured me, & I believe him, that he is a Friend of the present Constitution. What his System of acting will be a twelvemonth hence it may be difficult to say. Of this I am satisfied that he will never go the Lengths that his crazy Party expect of him. He has more of the Gentlemen about him than is common to Politicians. And in a popular Assembly a more pleasing Speaker than I have ever known. It is Pity he should not be withdrawn from a Party which he does not rightfully belong to.
Before this Letter comes to hand our momentous Election will be terminated. and what I have the most to apprehend is that N. E. will be tricked. The Faction here would not consent to Mr. Jones being an Elector because they knew he would not have given a Vote for P. But let our State Electors look to it, if by their Neglect the People here lose the President they expect, a louder Clamour will be the Consequence, than has ever yet been raised.
I will write again on Thursday, the more particular on the Subject of your last Favour.
Permit me to reiterate the Assurance of my honest, & hearty Attachment.

Wm Tudor